Exhibit 10.1

 



Agreement To Extend The Closing of The Share Exchange Agreement

 

Pursuant to the Share Exchange Agreement dated August 28, 2014 (referred to as
the “Agreement”) entered into BETWEEN:

 

GOLD UNION, INC., a Delaware corporation having its principal office at Shop
35A, Ground Floor, Hop Yick Commercial Centre Phase 1, 33 Hop Choi Street, Yuen
Long, NT, Hong Kong, China (referred to as “the Company”) and G.U. INTERNATIONAL
LIMITED (Company Number: 150871), a wholly owned subsidiary of the Company,
incorporated in the Republic of Seychelles under the International Business
Company Acts 1996 of the Republic of Seychelles, having its registered address
at Second Floor, Capital City, Independence Avenue, P.O. Box 1008, Victoria,
Mahe, Republic of Seychelles (referred to as “GUI”);

 

AND

 

KAO WEI-CHEN (aka KAO HSUAN-YING), holding Taiwan Citizen Identity (No. P
201459182), a citizen of Taiwan (Republic of China) having an address at L8-09
Wisma BU 8, No. 11 Lebuh Bandar Utama, Bandar Utama PJU 6, 47600 Petaling Jaya,
Selangor, Malaysia (referred to as “Kao”), the parties agreed and accepted the
terms and conditions set forth therein for the Company to acquire through GUI
from Kao and certain individuals and corporations (referred to as the “PPGCT
Investors”) Four Hundred and Eighty (480) shares of the common stock of PHNOM
PENH GOLDEN CORRIDOR TRADING CO. LTD., (Commercial Registration ID No.: Co.
1800KH/2013), a private limited company incorporated under the laws of the
Kingdom of Cambodia having its head office at No.56AB Third Floor, Street 432,
Sangkat Tuol Tompoung 1, Khan Chamkar Mon, Phnom Penh, Kingdom of Cambodia, and
an address at No. 1EO, Street 211/138, Sangkat Veal Vong, Khan 7 Makara, Phnom
Penh, Kingdom of Cambodia (referred to as “PPGCT Common Stock”), representing
48% of the total issued and outstanding shares of the PPGCT Common Stock
(hereinafter referred to as the “Sale Shares”) for a total consideration of
United States Dollars Five Million (USD 5,000,000) only (hereinafter referred to
as the “Consideration”) to be satisfied by the issuance by the Company of
2,500,000,000 shares of the Company’s common stock in aggregate, valuing the
shares of the Company’s common stock at USD 0.002 per share, to Kao and the
PPGCT Investors (referred to as the “Exchange”).

 

Due to certain unforeseen circumstances, the parties hereby agree to extend the
closing of the transactions contemplated in the Agreement (referred to as the
“Closing”) to up to sixty (60) days from October 30, 2014, the initial target
date as set forth in Section 2.2 of Article II of the Agreement. The parties
further agree to take all necessary and prompt actions so as to complete the
Closing on or before December 30, 2014 or at such other date as may be further
agreed to by the parties in writing.

 

[The remainder of this page is intentionally left blank]

 



1

 

 

Agreed to on October 30, 2014 by:

 

GOLD UNION, INC. (“The Company”)

 

 

By: /s/ Supachai Sae-Chua               

Supachai Sae-Chua

Chief Executive Officer,

Chief Financial Officer and Director

 

G.U. INTERNATIONAL LIMITED (“GUI”) Witnessed By:

 

 

By: /s/ Supachai Sae-Chua               

Supachai Sae-Chua

Director

 

 

 

KAO WEI-CHEN (aka KAO HSUAN-YING)

(“Kao”)

 

 

By: /s/ Kao Wei-Chen                        

Kao Wei-Chen (aka Kao Hsuan-Ying)

Identity No.: P 201459182

(Taiwan)

 

 



2

